           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 1 of 7



1    Brian J. Stretch, SBN 163973                                Samina M. Bharmal (pro hac vice)
     bstretch@sidley.com                                         sbharmal@sidley.com
2    Naomi Igra, SBN 269095                                      SIDLEY AUSTIN LLP
     naomi.igra@sidley.com                                       1501 K Street NW
3    SIDLEY AUSTIN LLP                                           Washington, D.C. 20005
     555 California Street, Suite 2000                           Telephone: +1 202 736 8000
4    San Francisco, CA 94104                                     Facsimile +1 202 736 8711
     Telephone: +1 415 772 1200
5    Facsimile: +1 415 772 7400
6    Jesse Bless (pro hac vice)
     jbless@aila.org
7    AMERICAN IMMIGRATION LAWYERS
     ASSOCIATION
8    1301 G Street, Suite 300
     Washington, D.C. 20005
9
     Attorneys for Plaintiffs
10

11                                      UNITED STATES DISTRICT COURT
12                                   NORTHERN DISTRICT OF CALIFORNIA
13                                               OAKLAND DIVISION
14   IMMIGRANT LEGAL RESOURCE CENTER;                             Case No. 4:20-cv-05883-JSW
     EAST BAY SANCTUARY COVENANT;
15   COALITION FOR HUMANE IMMIGRANT                               PLAINTIFFS’ SUPPLEMENTAL BRIEF
     RIGHTS; CATHOLIC LEGAL IMMIGRATION                           IN SUPPORT OF MOTION FOR
16   NETWORK, INC.; INTERNATIONAL                                 PRELIMINARY INJUNCTION
     RESCUE COMMITTEE; ONEAMERICA;
17   ASIAN COUNSELING AND REFERRAL                                Assigned to Hon. Jeffrey S. White
     SERVICE; ILLINOIS COALITION FOR
18   IMMIGRANT AND REFUGEE RIGHTS,                                Date:           September 25, 2020
                                                                  Time:           9:00 a.m.
19                    Plaintiffs,                                 Courtroom:      5, 2nd Floor
20           v.                                                   JURY TRIAL DEMANDED
21   CHAD F. WOLF, under the title of Acting
     Secretary of Homeland Security; U.S. DEPARTMENT
22   OF HOMELAND SECURITY; KENNETH T.
     CUCCINELLI, under the title of Senior Official
23   Performing the Duties of the Deputy Secretary of Homeland
     Security; U.S. CITIZENSHIP & IMMIGRATION
24   SERVICES
25
                      Defendants.
26

27

28

                      PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                          PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 2 of 7



1                                                  INTRODUCTION

2            Defendants’ response to amici curiae, ECF No. 75 (“Amicus Response”), appended ten exhibits

3    comprising more than 100 pages of material relating to the validity of Defendant Chad Wolf’s service as

4    Acting Secretary of the Department of Homeland Security (“DHS”), as well as that of his predecessor,

5    Kevin McAleenan. None of these documents were included in the Administrative Record (“AR”)

6    produced to Plaintiffs on September 9, 2020. Plaintiffs determined that Defendants previously filed

7    these ten documents, along with the three others, in a proceeding in New York federal court, Batalla

8    Vidal v. Wolf.1 Plaintiffs submitted to this Court the three additional documents that Defendants filed in

9    Batalla Vidal but did not file in this action. See ECF No. 77. Taken together, these 13 documents support

10   Plaintiffs’ position that neither Mr. McAleenan nor Mr. Wolf acted with authority in proposing and

11   releasing the rule at issue here. See 85 Fed. Reg. 46,788 (Aug. 3, 2020) (“Final Rule”). They also confirm

12   that the AR produced to Plaintiffs is incomplete, that extra-record discovery may be warranted, and that

13   Defendants may have failed to consider these appointments issues during the rulemaking. Ultimately,

14   APA violations cannot be cured by “post-hoc justifications,” Am. Textile Mfrs. Inst., Inc. v. Donovan, 452

15   U.S. 490 (1981), so nothing in Defendants’ additional submissions repair the Final Rule’s fatal defects.

16   Instead, the documents confirm that Plaintiffs have at least raised serious questions going to the merits

17   of their APA claims.

18                                                  ARGUMENT

19   I.      The Documents at Issue Support Plaintiffs’ APA Claims.

20           Defendants’ submission of more than 100 pages of material responding to amici supports

21   Plaintiffs’ APA claims in several respects.

22           First, Exhibit 1 to Defendants’ Amicus Response, ECF No. 75-2, shows that Defendants are

23   seeking to rectify the Final Rule’s problems with “improper post-hoc rationalizations” that “cannot

24   serve as a sufficient predicate for agency action.” Am. Textile, 452 U.S. at 539. Exhibit 1 is an order dated

25   September 10, 2010, in which FEMA Administrator Peter Gaynor purports to simultaneously designate

26
     1
      See Defs.’ Resp. to Pls.’ Local Civil Rule 56.1 Statement, Batalla Vidal v. Wolf, No. 1:16-cv-04756
27   (E.D.N.Y. Sept. 11, 2020), ECF No. 324. Batalla Vidal, like this case, raises a challenge to the validity of
     Mr. Wolf’s assumption of the role of Acting Secretary of DHS. See Fourth Am. Compl. ¶¶ 192-210,
28   Batalla Vidal, ECF No. 308.
                                                         1
                     PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                         PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 3 of 7



1    a new order of succession under the HSA and terminate his own authority (“Gaynor Order”). The

2    future effect of the Gaynor Order is unclear at best; Mr. Gaynor purports to designate an order of

3    succession pursuant to 6 U.S.C. § 113(g)(2), which permits the “Secretary” (without reference to an

4    Acting Secretary) to designate succession in the event of a vacancy. It is not clear what action Mr.

5    Gaynor took that created a “vacancy,” who succeeded him in that moment, and whether Defendants

6    have complied with the “notification of vacancies” provision in 6 U.S.C. § 113(g)(3).2 In light of the

7    piecemeal way Defendants have submitted documents from outside the AR to defend this action, it is

8    unclear whether Plaintiffs and the Court now have all the documents necessary to interpret the Gaynor

9    Order. Defendants’ belated submission of some, but not all documents relevant to Plaintiffs’ claims

10   confirms that DHS is not “turn[ing] square corners in dealing with the people” on this issue. DHS v.

11   Regents of the Univ. of Cal., 140 S. Ct. 1891, 1909 (2020).

12           In any event, the Gaynor Order confirms that Plaintiffs’ challenge to the authority of Messrs.

13   McAleenan and Wolf raises “serious questions” going to the merits of Plaintiffs’ APA claims. See, e.g.,

14   hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 1001 (9th Cir. 2019) (granting a preliminary injunction

15   based on “serious questions” on the merits). However the Gaynor Order may operate, it does not

16   negate Plaintiffs’ argument that at the time Defendants proposed and issued the Final Rule, they did so

17   absent lawful authority in violation of the APA. See Comp. ¶¶ 318-29; Mot. 4-6.3

18           Second, Exhibits 2 and 3 appear to be the same documents Defendants submitted in this

19   proceeding on September 11 as “pertinent to the legal analysis of Plaintiffs’ claims under the

20   Administrative Procedure Act that allege violations of the Federal Vacancies Reform Act, the Homeland

21   2
       The notice of vacancies provision at 6 U.S.C. § 113(g)(3) expressly cross-references FVRA sections
     3345 through 3349, confirming the HSA does not displace any of those sections of the FVRA. This is
22   consistent with Plaintiffs’ statutory interpretation that an official who fills a vacancy under the HSA is an
     official “described at section 3345.” See Mot. 4-6; Reply 1-7. Because Section 3345 applies alongside the
23   HSA, Section 3345(b)(1)(B) prohibits service of an acting secretary whose nomination has been sent to
     the Senate.
24   3
       After this Court granted supplemental briefing on the 13 documents at issue in this brief, ECF No. 78
     (“Order”), Defendants submitted an additional document in which Mr. Wolf purports to ratify his own
25   actions. ECF 80-1. Plaintiffs read the Court’s Order as permitting supplemental briefing limited to the
     13 documents addressed in Plaintiffs’ Motion for Supplemental Briefing. ECF No. 77. Plaintiffs
26   therefore refrain from arguing against the validity of ECF No. 80-1 but assert that they do not believe it
     negates any of their claims. If the Court would like supplemental briefing on ECF No. 80-1, Plaintiffs
27   will be glad to provide it. To the extent Defendants may seek to argue the validity of ECF No. 80-1 in
     any filing permitted by the Court’s Order, Plaintiffs ask the Court to strike their argument as outside the
28   scope of the Order.
                                                            2
                      PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                          PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 4 of 7



1    Security Act, and the Appointments Clause.” ECF Nos. 69, 69-1, 69-2. Plaintiffs explained in their reply

2    brief how these two documents support their claims. Reply 1-7. At that time, Defendants identified only

3    these documents as “pertinent,” but they apparently took a broader view by the time they responded to

4    amici four days later. In all events, Exhibit 3 is the latest version of Exhibits 5 and 8. The earlier versions

5    do not cast doubt on the arguments in Plaintiffs’ reply; on the contrary, the GAO considered Exhibit 5

6    in concluding that Mr. Wolf was unlawfully appointed. See ECF No. 27-2 Ex. 1, at 5 n.7. To the extent

7    these other versions of Exhibit 3 are relevant, they demonstrate that Defendants failed to include

8    documents they believe are pertinent in the AR. This suggests Defendants did not seriously “consider an

9    important aspect of the problem,” Motor Vehicle Mfrs. Ass’n State Farm, 463 U.S. 29, 43 (1983), of the

10   Final Rule—whether it was proposed and issued pursuant to valid authority—at the time of the

11   rulemaking. Again, Defendants’ “post hoc justifications,” Am. Textile, 452 U.S. at 539, only confirm the

12   inadequacy and arbitrariness of the rulemaking process.

13           Third, Defendants’ Exhibit 7 confirms Plaintiffs’ allegations that Mr. Wolf purported to assume

14   the role of Acting DHS Secretary on November 13, 2019 without valid authority. See Compl. ¶¶ 249-50,

15   258; Mot. 5-6. Plaintiffs alleged that on November 8, 2019, Mr. McAleenan purported to amend

16   Delegation No. 00106 to change the applicable order of succession in the event of a resignation, as a

17   result of which Mr. Wolf assumed the role of Acting DHS Secretary after Mr. McAleenan resigned (the

18   “November Amendment”). See Compl. ¶ 249; Mot. 5-6. Exhibit 7 is the November Amendment

19   Plaintiffs alleged. ECF No. 75-2, Ex. 7. As Plaintiffs explained, Mr. McAleenan had no lawful authority

20   to make such an amendment. And the November Amendment was issued well after the 210-day limit

21   for acting officials under the FVRA, so the order had “no force or effect.” 5 U.S.C. § 3348(d)(1); Compl.

22   ¶¶ 258-59; Mot. 5-6. As a result, Mr. Wolf had no authority to assume the role of Acting DHS Secretary

23   pursuant to that invalid order. The November Amendment confirms that Mr. Wolf lacked valid

24   authority at the time the Final Rule issued.

25           It is significant and perplexing that Defendants chose not to submit three relevant documents to

26   this Court which they filed in the Battala Vidal matter. These three documents consist of FVRA

27   submissions from DHS’s Associate General Counsel to the President of the Senate. ECF No. 77. In

28   each document, DHS’s Associate General Counsel states, “I submit the attached form for a notice of
                                                    3
                     PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                         PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 5 of 7



1    vacancy and designation of an acting officer for a position covered by the Federal Vacancies Reform Act of

2    1998.” Id. (emphasis in original).4 The letters announce the designation of Claire M. Grady as acting

3    deputy DHS secretary on April 15, 2018 (ECF No. 77-3); of Charles H. Fulghum as Acting Under

4    Secretary for Management on April 11, 2019 (ECF No. 77-4); and of Mr. McAleenan as acting DHS

5    secretary on April 11, 2019 (ECF No. 77-5).

6            These documents undercut Defendants’ assertion that the FVRA did not apply and placed no

7    time limits on Mr. McAleenan’s or Mr. Wolf’s purported tenures. The FVRA requires submission of a

8    “notification of a vacancy in an office to which this section and sections 3345, 3346, 3347, 3348, 3349a,

9    3349b, 3349c, and 3349d apply.” 5 U.S.C. § 3349(a)(1) (emphasis added). Submitting such notifications

10   in connection with the designation of various DHS acting officers reflects DHS’s determination that

11   those designations are governed by the FVRA, and that various FVRA sections (including 3346, the

12   210-day time limit) apply.5 These documents thus support Plaintiffs’ argument that the FVRA’s 210-day

13   limit expired before Mr. McAleenan issued the November Order, and before the Proposed and Final

14   Rule at issue here were published. Compl. ¶¶ 252, 258; Mot. 5; Reply 3-7. Indeed, nobody had the

15   authority to occupy the DHS secretary’s office once the 210-day period closed.

16           Taken together, Defendants’ documents demonstrate that the AR is incomplete and that

17   Defendants themselves have not consistently followed the interpretation on which they now rely. The

18   documents’ absence from the AR confirms that DHS failed to consider relevant evidence during the

19   rulemaking processes despite numerous comments pointing out the invalid authority of Messrs.

20   McAleenan and Wolf. And because Defendants’ post hoc justifications cannot cure these problems with

21   the rulemaking process, Plaintiffs are likely to succeed on the merits of their claims that the proposed

22   rule was unlawfully issued.

23

24

25   4
       The precise wording differs slightly across the documents; the substance does not.
     5
       The documents, titled “Submissions Under the Federal Vacancies Reform Act” all include a field
26   labeled “Authority for Acting Designation if Other Than Vacancies Act.” In the case of the submission
     with respect to Mr. McAleenan, this field is populated with the text “6 U.S.C. § 113(g)(2)”; however, as
27   Plaintiffs have explained previously, 6 U.S.C. § 113(g)(2) (the HSA provision allowing the Secretary to
     designate orders of succession for the position of Acting Secretary) is not inconsistent with, and should
28   be read in conjunction with, the FVRA. See, e.g., Reply 3-6.
                                                          4
                     PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                         PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
           Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 6 of 7



1    II.     The Additional Documents Are Relevant to the Issues Before This Court and All But
             One Should Have Been Submitted as Part of the Administrative Record.
2
             On September 9, 2020, Defendants sent a purported AR to Plaintiffs that did not contain any of
3
     the 13 documents at issue. All of these documents should have been part of the AR, with the exception
4
     of ECF No. 75-2 Ex. 1, which post-dates the Final Rule. A court reviewing agency action pursuant to
5
     the APA “shall review the whole record.” 5 U.S.C. § 706 (emphasis added). The agency, however, does
6
     not have final say on what constitute the “whole record,” and a court may inquire into whether the
7
     agency has appropriately produced the “whole record.” See, e.g., Thompson v. U.S. Dep’t of Labor, 885 F.2d
8
     551, 555 (9th Cir. 1989) (“The whole administrative record . . . ‘is not necessarily those documents that
9
     the agency has compiled and submitted as ‘the’ administrative record.’” (citation omitted)). “The ‘whole’
10
     administrative record, therefore, consists of all documents and materials directly or indirectly considered
11
     by agency decision-makers and includes evidence contrary to the agency’s position.’” Id.
12
             The Final Rule’s text clearly shows that each document at issue was considered, “directly or
13
     indirectly,” by DHS in evaluating and responding to comments.6 For example, the Final Rule observes
14
     that “[t]he commenters detailed the required line of succession required by Executive Order 13753 after
15
     the departure of Secretary Nielsen, which according to the commenters should not have led to Mr.
16
     McAleenan.” 85 Fed. Reg. at 46,804. Moreover, the Final Rule explicitly references the April and
17
     November Orders. Id. To analyze those challenges, DHS would have needed to consider these
18
     documents at least “indirectly,” and Defendants should have included them in the AR here. See
19
     Thompson, 885 F.2d at 555; see also Oceana, Inc. v. Ross, 290 F. Supp. 3d 73, 79 (D.D.C. 2018) (“If a
20
     document was substantively cited, the [agency] clearly considered that document. . . . As such, these
21
     documents were before the [agency] and belong in the administrative record.”). Nor can this Court
22
     assume that these are all the documents relevant to Plaintiffs’ claims related to the invalid actions taken
23
     by Messrs. McAleenan and Wolf; extra-record discovery may be necessary to determine whether other
24
     relevant documents remain unproduced.
25

26
     6
      It would be arbitrary and capricious for DHS to respond to the challenges to Mr. Wolf’s authority
27   raised in the public comments without consulting these documents. See Or. Nat. Desert Ass’n v. USFS,
     957 F.3d 1024, 1033 (9th Cir. 2020) (arbitrary and capricious if agency “entirely failed to consider an
28   important aspect of the problem” (citation omitted)).
                                                         5
                     PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                         PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
          Case 4:20-cv-05883-JSW Document 81 Filed 09/21/20 Page 7 of 7



1    Dated: September 21, 2020.                   Respectfully submitted,

2
                                                  /s/ Brian J. Stretch
3

4     Jesse Bless (pro hac vice)                  Brian J. Stretch, SBN 163973
      jbless@aila.org                             bstretch@sidley.com
5     AMERICAN IMMIGRATION LAWYERS                Naomi Igra, SBN 269095
      ASSOCIATION                                 naomi.igra@sidley.com
6     1301 G Street, Suite 300                    SIDLEY AUSTIN LLP
      Washington, D.C. 20005                      555 California Street, Suite 2000
7                                                 San Francisco, CA 94104
                                                  Telephone: +1 415 772 1200
8
                                                  Facsimile: +1 415 772 7400
9
                                                  Samina M. Bharmal (pro hac vice)
10                                                sbharmal@sidley.com
                                                  SIDLEY AUSTIN LLP
11                                                1501 K Street NW
                                                  Washington, DC 20005
12                                                Telephone: +1 202 736 8000
13                                                Facsimile: +1 202 736 8711

14                                                Attorneys for Plaintiffs

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              6
                   PLAINTIFFS’ SUPPLEMENTAL BRIEF IN SUPPORT OF MOTION FOR
                       PRELIMINARY INJUNCTION - CASE NO. 4:20-CV-05883-JSW
